Citation Nr: 0009978	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-34 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a nervous 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a compensable rating for residuals of 
myringotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from June 23, 1975 to May 26, 
1976.

The veteran filed a claim in November 1996 for service 
connection for ear surgery, a nervous disability, and 
headaches.  This appeal arises from the March 1997 rating 
decision from the Pittsburgh, Pennsylvania Regional Office 
(RO) that granted service connection for residuals of 
myringotomy with an evaluation of 0 percent, and denied 
service connection for delusional disorder and headaches.  A 
Notice of Disagreement was filed in August 1997 and a 
Statement of the Case was issued in December 1997.  A 
substantive appeal was filed in December 1997 with no hearing 
requested.  In September 1999, a hearing at the RO before a 
local hearing officer was requested.  A hearing at the RO was 
scheduled in November 1999, to which the veteran failed to 
appear.  Therefore, this case is being processed as though 
the hearing request has been withdrawn.  

The veteran appears to be raising the issue of service 
connection for hearing loss.  While the Supplemental 
Statement of the Case touched upon this issue, there has been 
no rating action, the issue was not listed as such on the 
Supplemental Statement of the Case, and the veteran was not 
informed of his appellate rights.  As this issue is not in 
appellate status as there was no notice of disagreement or 
substantive appeal and it is not inextricably intertwined 
with any issue before the Board, it is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for a nervous 
disability and for headaches are the subjects of the Remand 
decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to a 
compensable rating for residuals of myringotomy has been 
obtained by the RO.

2.   The veteran's service connected residuals of a 
myringotomy is rated at the highest schedular rating 
available.


CONCLUSION OF LAW

A compensable rating for residuals of myringotomy is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.87, 
Diagnostic Code 6211 (as in effect prior to and from June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in October 
1975, a myringotomy was performed for acute otitis media with 
pus of the right ear.

In November 1996, the veteran filed a claim for service 
connection for ear surgery.

On a VA examination in February 1997, it was noted that both 
ear drums were retracted.  There were scars but no 
perforations.  There was no evidence of any scars indicating 
he had any type of ear surgery.  There was no active ear 
disease at the present time.  

By rating action of March 1997, service connection for 
residuals of myringotomy was granted and an evaluation of 0 
percent was assigned.  The current appeal to the Board arises 
from this action.

Associated with the file were records from David E. Fox, D.O.  
A record from November 1995 shows the veteran was seen with 
flu like symptoms.  On examination, the tympanic membranes 
were okay.  The assessment included sinusitis.  A record from 
[December] 1996 indicates that the veteran was seen with 
complaints regarding hearing loss.  He reported that he got 
bugs in his left ear and had surgery to remove the insects 
from his ears in 1974.  On examination, the external meatus 
was intact and there were no lesions.  The tympanic membranes 
were intact and bony structures were within normal limits.  
The impressions included severe bilateral hearing loss.  

In an August 1999 report, Dr. Fox notes that the veteran had 
been seen by him for over five years and had complained of 
hearing loss.  Physical examination showed scarring of the 
tympanic membrane.  It seemed likely that his current status 
was a direct result of ear problems first treated during his 
military service.  

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

The undersigned notes that the veteran receives Social 
Security benefits.  Further, the veteran has indicated VA 
treatment, although not for any residuals of a myringotomy.  
As discussed below, the veteran is already receiving the 
highest schedular rating for a myringotomy.  Therefore, no 
useful purpose would be served in obtaining these records.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service connected residuals of a myringotomy is 
an unlisted disability in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Therefore, it is permissible 
to rate under a closely related Diagnostic Code.  When an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  Myringotomy defined as the creation of a hole in the 
tympanic membrane.  Dorland's Medical Dictionary 1095 (28th 
ed. 1994).  Therefore, the veteran's shall be rated under 
Diagnostic Code (DC) 6211, perforation of tympanic membrane.  

The regulations pertaining to rating diseases of the ear were 
revised effective June 10, 1999.  The Court has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Under applicable criteria, a 0 percent rating is warranted 
for perforation of the tympanic membrane under both the 
"old" and "new" Diagnostic Code 6211.  38 C.F.R. Part 4, 
Diagnostic Code 6211.  Therefore, the veteran has received 
the maximum available under this rating code, and the record 
does not support the veteran's claim for a compensable 
rating.  The preponderance of the evidence is against the 
veteran's claim.

In this case, the veteran is currently rated at the maximum 
for a myringotomy.  His contention is that he has hearing 
loss that is related to his service and has not made any 
contentions regarding the myringotomy per se.  Therefore, 
there would be no useful purpose in this case to consider an 
extraschedular evaluation for residuals of a myringotomy.  
Additionally, as the veteran is in receipt of the highest 
evaluation for his service connected disability, and has been 
since service connection was granted, the applicability of 
staged ratings pursuant to the Fenderson case have no 
applicability in the instant case.  Therefore, no prejudice 
has inured to the veteran for any failure of the RO to take 
the provisions of Fenderson into account.


ORDER

Entitlement to a compensable rating for residuals of a 
myringotomy is denied.



REMAND

While it is clearly the responsibility of the claimant to 
present evidence of a plausible claim, the undersigned notes 
that the veteran has indicated that he has had treatment for 
a nervous disability and headaches at the Erie and Highland 
Drive VA Medical Centers.  The record contains notations from 
October 1998 from a VA Medical Center that the veteran had 
been seen previously.  Therefore, as VA treatment records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  See Dunn v. West, 11 Vet. 
App. 462 (1998); See also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should obtain the veteran's 
complete VA treatment records from the 
Erie and Highland Drive VA Medical 
Centers and associate them with the 
claims folder. 

2.  After completion of the requested 
development, the RO should review the 
veteran's claims for service connection 
for a nervous disability and for 
headaches.  If a well-grounded claim is 
submitted, appropriate development should 
be ordered, including contacting the 
Social Security Administration and 
obtaining legible copies of the medical 
records upon which the decision that 
awarded disability benefits to the 
veteran was based.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



